West, J.
(dissenting) : The residents of a road district, like other American citizens, have a right, in the absence of statutory prohibition, to petition for or remonstrate against public improvements and, being petitioners, to withdraw their names. The county board has no jurisdiction or authority to act until its constituency forming the road district has had its final say. By the act of 1919 the board cannot act until it has made its finding that the road is a public utility, nor can it act if. restrained at any time within thirty days after ordering the improvement made. After the petition is filed the board’s duty is to set a time and place to meet and consider it, and the petitioners and others interested are to be notified by newspaper publication for at least ten days. Then comes this sentence:
*388“Thirty days after the filing of a petition with the board of commissioners no signer thereon shall be permitted to withdraw his name therefrom.” (Laws 1919, ch. 246, § 1.)
It seems to the writer perfectly plain that until this time the petitioners possessed the right they had, or would have had, in the absence of statute to withdraw their names, which right is full and complete. By the opinion the majority seem to be troubled because the legislature did not apparently intend to give the signers “the absolute right for thirty days after the petition was filed, to withdraw their names.” Why should it ? They already had this right, and the legislature did not take it away. It is said that the only limitation on the part of the board about acting is that ten days’ notice must be given. It' is true that the ten days’ notice and the order finding the public utility are the only limitations on the power of the board to act after the thirty days are up in which the petitioners have a right to withdraw their names. But there is nothing in the statute giving the board the right to order the road open before this time. It was held in Rodgers v. Ottawa, 83 Kan. 176, 109 Pac. 765, that until the expiration of the twenty days for protest given resident owners of city property liable for taxation for street improvement, the city possessed no power or jurisdiction to proceed.
“And, therefore, could not be prevented from acquiring jurisdiction until the expiration of the full period of twenty days.” (p. 178.)
It was said:
“This we think is the true interpretation of the statute; and we hold that the property owners have the full period in which to express their approval or disapproval.” (p. 179.)
In rendering the unanimous opinion of this court in Cowles v. School District, 88 Kan. 603, 129 Pac. 176, the Chief Justice said:
“In regard to the time within which a petitioner who has changed his mind may withdraw his name from a petition, there is a difference of judicial opinion. ... A greater number of the authorities apply a more liberal rule, which permits a petitioner to withdraw his name at any time before final action is taken upon the petition by the officer, board or tribunal to which it is presented.” (p. 608.)
It seems unnecessary to say that the board cannot take final action during the time provided by statute in which the petitioners may withdraw their names.
*389There is no sort of confusion, conflict or incongruity about the statute thus construed. After the petition is-filed the petitioners have thirty days to indicate a change of mind. Sometime before or after this the board, before final action, must serve a ten-day notice giving everybody interested an opportunity to be heard. If this hearing happens to be before the thirty days expire, the board must bide its action until the cooling time provided by the legislature has elapsed.
The spectacle of the chairman of the county board rising before a multitude of constituents and making a motion on which he and his two fellow members, only, had the right to vote, was indicative of a desire to abbreviate the chronology fixed by the lawmakers.
In my opinion the judgment should be reversed.